Walker, J.
The court erred in sustaining ¡the general demurrer to the petition. Conveyances in consideration of natural love and affection cannot be supported against the interest and rights of prior creditors. (Raymond v. Cook, 31 Texas, 375.)
A general demurrer will net reach mere informalities in pleading in this State. It has been so decided in several cases. (See Frosh v. Swett, 2 Texas, 485 ; Wells v. Fairbanks, 5 Texas, 586 ; Warren v. Bailey, 7 Texas, 519.)
This clause is .therefore reversed and remanded.
Reversed and remanded.